ACCEPTED
                                                                                              01-14-00871-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                        2/23/2015 12:46:20 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                 No. 01-14-00871-CV

PLAYA VISTA LP, MORGAN-                  §                                FILED IN
                                                                   1st COURT OF APPEALS
MULTI FAMILY LLC, and SCOTT              §                             HOUSTON, TEXAS
MORGAN                                   §                         2/23/2015 12:46:20 PM
    Appellant                            §                         CHRISTOPHER A. PRINE
                                         §                                  Clerk
v.                                       §
                                         §     COURT OF APPEALS OF TEXAS
LAKESIDE RE, LP, GSRE, INC.,             §
and, AVI RON                             §     FIRST DISTRICT
      Appellee                           §


     UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLATE BRIEF


        Appellants, Playa Vista LP, Morgan-Multi Family LLC, and Scott Morgan,

asks the Court to extend the time to file their Appellate Brief.

                                      Introduction

1. This motion is filed before the Appellate Brief is due. There is no specific

     deadline to file this motion to extend time. See Tex. R. App. Proc. 38.6(d).

2. The parties have agreed to this motion.

                               Argument & Authorities

3. The Court may grant an extension of time under Texas Rule of Appellate

     Procedure 38.6(d) and 10.5(b).

4. The deadline to file the Appellate Brief is February 26, 2015. Appellants

     request an additional thirty (30) days to file the Appellate Brief, extending the

     deadline to Monday, March 30, 2015.
5. For purposes of previous and upcoming scheduling conflicts, counsel for

   Appellants request an extension.

6. An extension/stay was previously requested due to summary judgment hearings

   in the 270th Judicial District Court of Harris County in this cause, causing the

   case to be abated. The appeal was reinstated last month.         Therein, this is

   Appellants’ first request for an extension to file.

                               Conclusion and Prayer

7. For the reasons stated above, Appellants ask the Court to grant an extension of

   time to file the Appellate Brief until March 30, 2015.


                                               Respectfully Submitted,

                                               PARANJPE & MAHADASS LLP

                                               /s/ Tej Paranjpe___________
                                               Tej R. Paranjpe
                                               State Bar Number: 24071829
                                               3701 Kirby, Suite 530
                                               Houston, Texas 77098
                                               832.667.7700 Telephone
                                               832.202.2018 Facsimile
                                               tparanjpe@pandmllp.com
                                               ATTORNEY FOR APPELLANTS
                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred with opposing counsel, Jerry Hecht, by email,
and he has agreed and is unopposed to Appellant’s Motion to Extend Time to File
Appellate Brief.

                                                   /s/ Tej Paranjpe_________
                                                   TEJ R PARANJPE

                         CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure, I have served the foregoing document upon the following
parties by facsimile or email correspondence:

      Jerry Hecht
      trialatt@aol.com

Dated: February 23, 2015

                                                   /s/ Tej Paranjpe_________
                                                   TEJ R PARANJPE